Citation Nr: 1632894	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  11-28 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to April 1968, to include service in Vietnam.  He was awarded the Vietnam Campaign Medal, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 RO decision.  The Veteran presented sworn testimony in support of his appeal during a May 2015 hearing before the undersigned Veterans Law Judge.  In August 2015, the Board resolved two other issues and remanded the issue of entitlement to service connection for PTSD to the RO for additional evidentiary and procedural development. 

In 2011, the Veteran wrote that he had worsening chronic obstructive pulmonary disease (COPD) and a skin disorder due to Agent Orange exposure.  In December 2011, the RO wrote to the Veteran, asking him if he intended to file claims for these conditions.  In May 2012, the Veteran submitted a letter from his physician opining as to the relationship between his chronic dermatitis and COPD and Agent Orange exposure.  This is more than sufficient to convey the Veteran's intention to file claims, and these claims are REFERRED for appropriate action. 


FINDING OF FACT

The Veteran does not have a current mental health disability.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied prior to the initial RO decision in a September 2010 letter.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment and personnel records, Social Security records, private medical treatment records, VA medical records, and the Veteran's own contentions.  

During the May 2015 hearing on appeal, the Veteran was given the opportunity to express his contentions, and the reasons for the denial of his claims were explained to him.  Additional sources of evidence to support the claims were explored.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010). 

A VA medical examination with records review was provided in January 2011.  On account of concerns discussed in the 2015 Board remand, the Veteran was provided with another VA psychological examination in December 2015.  Review of this examination report reveals that the clinical examination was thorough, including records review, psychological testing, and an interview with the Veteran.  The Board is therefore satisfied that the duty to assist the Veteran in obtaining medical examination and opinion evidence to support the claim has been satisfied.

All relevant facts related to the issue resolved below have been developed to the fullest extent possible; thus, no further assistance to the Veteran is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

Analysis

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD requires 1) medical evidence of a diagnosis of PTSD and the medical basis therefor; 2) a link, established by medical evidence, between current symptoms and an in-service stressor; and 3) credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).  All three requirements must be satisfied for an award of service connection to be implemented.

The Veteran asserts various stressor events occurring in combat in Vietnam.  The RO has properly conceded the stressor events.  The sticking point in this case is the absence of a diagnosis of PTSD made by a mental health specialist.  

The Veteran's wife has written a poignant statement as to the symptoms she has observed the Veteran manifesting.  During the hearing on appeal, the Veteran testified that he receives medical care for his PTSD from his primary care physicians and that he seeks counseling from his pastor.  As with the hearing loss, however, the Veteran's primary care physicians have referred to his PTSD only in the letters written to support the Veteran's claim before VA.  Review of their treatment notes reveals no mention of PTSD.  

Following a January 2011 VA examination, the VA examiner declined to render a diagnosis of PTSD.  The RO additionally developed the evidence, requesting another PTSD expert to review the complete record.  This review was accomplished in May 2011, with the reviewing psychologist finding that although the Veteran was exposed to combat trauma in Vietnam, he had displayed resiliency and a good recovery following his war time experiences.  The psychologist concluded that the Veteran simply did not meet the criteria for any psychiatric disorder at that time and displayed no significant impairments in life functioning.  

During the hearing, however, the Veteran testified that his PTSD symptoms had worsened following his third retirement from employment.  He also asserted that the prior VA examination was not thorough enough and that he had failed to establish a comfortable rapport with the examiner.  

For these reasons, and in consideration of the Veteran's significant combat service, the Board ordered another VA examination.  This examination was performed in November 2015.  As discussed above, this clinical examination was thorough, including records review, psychological testing, and an interview with the Veteran.  Again the examiner concluded that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD or indeed, any other mental health disorder.  

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to disease or injury in service, service connection requires competent medical evidence of a current related disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).

Upon review of the entire evidence of record, the Board initially finds that the Veteran is entirely credible in reporting his symptoms.  The lay evidence of record is consistent and he does not appear to be exaggerating his symptoms in any way.  Therefore, we find his report of PTSD-like symptoms completely believable.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, medical expertise is required to establish diagnosis of a mental health condition.  Young v. McDonald, 766 F.3d 1348, 1352 (Fed. Cir. 2014).  In this case, despite thorough investigation into the Veteran's complaints of PTSD no diagnosis has been assigned by a mental health specialist.  Although the Veteran's family physician has provided a diagnosis of PTSD, those diagnoses are accorded little probative weight for the following reasons.  First, the records do not appear that he performed the thorough review and examination necessary to arrive at a diagnosis which conforms to the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fifth Edition, The American Psychiatric Association (2013), (DSM-5) 38 C.F.R. §§ 3.304, 4.125.  In contrast, his VA examinations were thorough, were performed by mental health specialists, and included diagnostic psychological testing.  Second, his family physician is not a mental health specialist, and the conclusions of a psychiatrist or psychologist as to whether a diagnosis is warranted far outweigh his general statements.

Thus, the Board chooses to accord greater probative weight to the substantial medical evidence showing the Veteran does not have PTSD or any other mental health condition at this time.  Without a current diagnosis of PTSD, or indeed of any mental health disorder linked to service, the Veteran's claim must be denied for lack of a current disability.  The Board wishes to emphasize that we in no way diminish the Veteran's multiple and heroic acts in combat in the service of his country.  Indeed, we, and the rest of America, are grateful to him for his service.  As the most recent VA examiner noted and the Board echoes, the Veteran should be commended for his current level of functioning.  


ORDER

Service connection for PTSD is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


